DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2.15.2022 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a fourth die above the third die, the fourth die having a lateral width, the lateral width of the fourth die the same as the lateral width of the third die” (claims 1 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, “a fourth die above the third die, the fourth die having a lateral width, the lateral width of the fourth die the same as the lateral width of the third die” constitutes new matter. 

The examiner notes that (a) the claimed fourth die isn’t shown, (b) p. 13-14 discloses a “genus” (broad disclosure) of one or more dies but does not specifically disclose a fourth die as claimed, (c) the claims disclose a “species” (narrow disclosure) with specific dimension requirements, and, (d)  “A genus does not always anticipate a claim to a species within the genus” (MPEP 2131.02). 
In view of the preceding evidence, the examiner deems it necessary to raise the question of possession since the specification discloses broadly the presence of one or more dies while the claim recites a narrower embodiment; hence, the written description requirement is not met.
How does p.13-14 and Fig. 7 provide sufficient evidence of possession for the claimed subject matter when (a) the specification broadly discloses one or more dies and (b) the fourth die isn’t shown? The examiner will reconsider upon applicant’s response.
None of the dependent claims addresses this deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (of record, US 7,838,337 B2) in view of Kim (of record, US 20130214396 A1), Sharma et al. (of record, US 20070096268 A1) and Kang (US 20090212409 A1).
Regarding claims 1-3, 5-7 and 9-10, Marimuthu discloses (claim 1) a semiconductor package (Fig. 3g), comprising: a first die (102) having an active side (bottom) and a backside (top) opposite the active side, the active side having a plurality of die level interconnects (110) thereon, the first die having a vertical thickness between the active side and the backside (Fig. 3g); a redistribution layer (120 or parts thereof) having a die side (top) and a package level interconnect side (bottom), the die side coupled to the active side of the first die, and the package level interconnect side coupled to a plurality of package level interconnects (140); a first bond pad (132) over a second bond pad (topmost of 122), the second bond pad (topmost of 122) coupled (broad term) to the redistribution layer (Fig. 3g); a first via bar (114) between and electrically coupled to the first bond pad (132) and the second bond pad (topmost of 122), the first via bar (114) laterally adjacent to and spaced apart from a first edge (left sidewall) of the first die without an intervening via bar between the first via bar and the first edge of the first die (Fig. 3g), the first via bar (114) at least partially overlapping with the first edge of the first die in a horizontal direction (Fig. 3g), and the first via bar (114) having a vertical thickness continuous between the first bond pad (132) and the second bond pad (topmost of 122, Fig. 3g), the vertical thickness of the first via bar (114) equal to the vertical the thickness of the first die in a vertical direction (Fig. 3g); a third bond pad (another 132) over a fourth bond pad (another topmost of 122), the fourth bond pad coupled (broad term) to the redistribution layer (Fig. 3g); a second via bar (another 114) between and electrically coupled to the third bond pad and the fourth bond pad, the second via bar (another 114) laterally adjacent to and spaced apart from a second edge (right sidewall) of the first die without an intervening via bar between the second via bar and the second edge of the first die (Fig. 3g), the second edge (right) of the first die opposite the first edge (left sidewall) of the first die, the second via bar (114) at least partially overlapping with the second edge of the first die in the horizontal direction (Fig. 3g), and the second via bar (another 114) having a vertical thickness continuous between the third bond pad and the fourth bond pad (Fig. 3g), the vertical thickness of the second via bar (another 114) equal to the vertical claim 2) further comprising: a spacer (MPEP 2111, below the topmost die in 134) between the backside of the third die (topmost die) and the active side of the second die (second bottommost die in 134, Fig. 3g), (claim 3) wherein the second encapsulation layer is laterally adjacent the spacer (Fig. 3g, within 134), (claim 5) wherein the plurality of package level interconnects comprises a plurality of solder balls (outermost 140) below the first die (102) and  outside of a periphery of the first die (Fig. 3g), (claim 6) wherein the plurality of package level interconnects comprises a plurality of solder claim 7) wherein the plurality of package level interconnects comprises a first plurality of solder balls (innermost 140) below the first die and (partly) within a periphery of the first die (102), and a second plurality of solder balls (outermost 140) below the first die and outside of the periphery of the first die (Fig. 3g), (claim 9) wherein the second die (second lowermost in 134) and the third die (topmost in 134) are vertically aligned with one another (Fig. 3g, MPEP 2125), and, (claim 10) wherein the first encapsulation layer (118) has an uppermost surface leveled with the backside (top) of the first die (102, Fig. 3g).

    PNG
    media_image1.png
    584
    839
    media_image1.png
    Greyscale

Marimuthu fails to disclose (claim 1) (a) the vertical thickness of the first/second via bar extending beyond the vertical the thickness of the first die in a/the vertical direction and the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die, (b) the claim 10) wherein the first encapsulation layer has an uppermost surface above the backside of the first die.
Kim discloses (claim 1) (a) the vertical thickness of the first/second via bar (150s on both sides of 130) extending beyond the vertical the thickness of the first die (130) in a/the vertical direction and the first encapsulation layer (145) having a vertical thickness greater than the vertical thickness of the first die and (c) wherein there is no intervening die between the second die (140a) and the first die (130, Fig. 2), and, (claim 10) wherein the first encapsulation layer (145) has an uppermost surface above the backside of the first die (130, Fig. 2).

    PNG
    media_image2.png
    471
    654
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the features of Kim in the device of Marimuthu and arrive at the relevant claimed limitations so as to (a) seal/protect a die and connection terminals with a molding layer and thereby prevent damage to said die and/or connection terminals, and, (b) regarding the lack of an intervening die, so as to minimize the length and complexity Sharma et al. (US 20070096268 A1) and [0004] (“Electrical noise, such as noise caused by parasitic inductance or capacitance, often arises when the bond wire runs become too long”) and also because according to Marimuthu the number of semiconductor dies can vary (“Package 134 includes one or more pre-packaged semiconductor die and includes contact pads for connecting package 134 to external systems” and “In alternative embodiments, however, package 134 includes any combination of semiconductor dies and other components to provide the required functionality”).
Kang discloses (b) the lateral width of the third die (second 210) the same as the lateral width of the second die (first 210 below, Fig. 3A), and (d) a fourth die (third 210) above the third die, the fourth die having a lateral width, the lateral width of the fourth die the same as the lateral width of the third die (Fig. 3A).

    PNG
    media_image3.png
    433
    669
    media_image3.png
    Greyscale


Regarding claim 12, Marimuthu discloses an integrated circuit (IC) assembly (Fig. 3g) comprising: a semiconductor package (Fig. 3g), comprising: a first die (102) having an active side (bottom) and a backside (top) opposite the active side, the active side having a plurality of die level interconnects (110) thereon, the first die having a vertical thickness between the active side and the backside (Fig. 3g); a redistribution layer (120 or parts thereof) having a die side (top) and a package level interconnect side (bottom), the die side coupled to the active side of the first die, and the package level interconnect side coupled to a plurality of package level interconnects (140); a first bond pad (132) over a second bond pad (topmost of 122), the second bond pad (topmost of 122) coupled (broad term) to the redistribution layer (Fig. 3g); a first via bar (114) between and electrically coupled to the first bond pad (132) and the second bond pad (topmost of 122), the first via bar (114) laterally adjacent to and spaced apart from a first edge (left sidewall) of the first die without an intervening via bar between the first via bar and the first edge of the first die (Fig. 3g),  the first via bar (114) at least partially overlapping with the first edge of the first die in a horizontal direction (Fig. 3g), and the first via bar (114) having a vertical thickness continuous between the first bond pad (132) and the second bond pad (topmost of 122, Fig. 3g), the vertical thickness of the first via bar (114) equal to the vertical the thickness of the first die in a vertical direction (Fig. 3g); a third bond pad (another 132) over a fourth bond pad (another topmost of 122), the fourth bond pad coupled (broad term) to the redistribution layer (Fig. 3g); a second via bar (another 

    PNG
    media_image1.png
    584
    839
    media_image1.png
    Greyscale

Marimuthu fails to disclose (i) the vertical thickness of the first/second via bar extending beyond the vertical the thickness of the first die in a/the vertical direction and the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die, (ii) the circuit board having a plurality of electrical routing features disposed therein, (iii) the lateral width of the third die the same as the lateral width of the second die, (iv) wherein there is no intervening die between the second die and the first die, and, (v) a fourth die above the third die, the fourth die having a lateral width, the lateral width of the fourth die the same as the lateral width of the third die.



    PNG
    media_image2.png
    471
    654
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the features of Kim in the device of Marimuthu and arrive at the relevant claimed limitations so as to (a) seal/protect a die and connection terminals with a molding layer and thereby prevent damage to said die and/or connection terminals, and, (b) regarding the lack of an intervening die, so as to minimize the length and complexity of providing wire bonds between the second die and respective bond pads which may reduce parasitic effects over long wire bonds as evidenced by Sharma et al. (US 20070096268 A1) and [0004] (“Electrical noise, such as noise caused by parasitic inductance or capacitance, often arises when the bond wire runs become too long”) and also because according to Marimuthu the number of semiconductor dies can vary (“Package 134 includes one or more pre-packaged semiconductor die and includes contact pads for connecting package 134 to external systems” and “In alternative embodiments, however, package 134 
Regarding (ii), it would have been obvious to one of ordinary skill in the art to include the claimed features of “the circuit board having a plurality of electrical routing features disposed therein” in the device of Marimuthu/Kim/Sharma so as to enable means for electrically addressing the IC assembly of Marimuthu/Kim/Sharma from a circuit board integrated into a higher complexity system and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Kang discloses (iii) the lateral width of the third die (second 210) the same as the lateral width of the second die (first 210 below, Fig. 3A), and (v) a fourth die (third 210) above the third die, the fourth die having a lateral width, the lateral width of the fourth die the same as the lateral width of the third die (Fig. 3A).

    PNG
    media_image3.png
    433
    669
    media_image3.png
    Greyscale


Regarding claims 13 and 14, Marimuthu/Kim/Sharma/Kang discloses (claim 13) wherein the semiconductor package includes a processor (“Package 134 includes general application integrated circuits such as filters, memory chips, and processors, for example”), and, (claim 14) wherein the semiconductor package includes a memory (“Package 134 includes general application integrated circuits such as filters, memory chips, and processors, for example”).
Regarding claim 15, Marimuthu/Kim/Sharma/Kang fails to disclose further comprising one or more components coupled to the circuit board, the one or more components selected from the group consisting of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera.
However, it would have been obvious to one of ordinary skill in the art to include the claimed features in the device of Marimuthu/Kim/Sharma/Kang so as to enable means for integrating the IC assembly of Marimuthu into a higher complexity system since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 16-17 and 19, Marimuthu/Kim/Sharma/Kang discloses (claim 16) wherein the semiconductor package further comprises a spacer (in 134) between the backside of the third die (topmost die) and the active side of the second die (second bottommost die, Fig. 3g), (claim 17) wherein claim 19) wherein the plurality of package level interconnects of the semiconductor package comprises a first plurality of solder balls (innermost 140) below the first die and (partly) within a periphery of the first die, and a second plurality of solder balls (outermost 140) below the first die and outside of the periphery of the first die (Fig. 3g).

Response to Arguments
Applicant’s arguments, see p. 10 and 13-14, filed 2.15.2022, with respect to (a) possession of the claimed subject matter and (b) the prior art of record failing to disclose/suggest a fourth die over a third die as claimed in claims 1 and 12 have been fully considered and are not persuasive since (i) possession of the claimed subject matter is not clear; see 35 USC 112 rejection above, and, (ii) the examiner now relies on Kang (US 20090212409 A1) for said disclosure; see rejection above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894